United States Court of Appeals
                                                            Fifth Circuit
                                                          F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               August 17, 2005

                                                       Charles R. Fulbruge III
                                                               Clerk
                            No. 04-41666
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HOMERO CONDE-BRAVO,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:04-CR-461-ALL
                      --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Homero Conde-Bravo (Conde) appeals his conviction and

sentence for illegally reentering the United States after

deportation.   He argues that the sentencing provisions of 8

U.S.C. § 1326(b)(1) and (2) are unconstitutional in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).   Conde acknowledges

that his argument is foreclosed by Almendarez-Torres v. United

States, 523 U.S. 224 (1998), but he seeks to preserve the issue

for Supreme Court review.   Apprendi did not overrule Almendarez-


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41666
                                -2-

Torres.   See Apprendi, 530 U.S. at 489-90; United States v.

Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).

     For the first time on appeal, Conde argues that the district

court erred in imposing his sentence under a mandatory guideline

scheme, in violation of United States v. Booker, 125 S. Ct. 738,

756-57 (2005).   He asserts that this court should review his

claim de novo and that the error is “structural,” but he concedes

that under circuit precedent this court reviews the argument for

plain error because he did not raise it below.     See United States

v. Valenzuela-Quevedo, 407 F.3d 728, 732-33 (5th Cir. 2005),

petition for cert. filed (July 25, 2005) (No. 05-5556).    Conde

concedes that he cannot show, as required by Valenzuela-Quevedo,

that the district court would likely have sentenced him

differently under an advisory sentencing scheme.    Similarly,

there is no indication from the court’s remarks at sentencing

that the court would have imposed a sentence below the

appropriate guideline range.   Thus, Conde has not met his burden

to show that the district court’s imposition of a sentence under

a mandatory guideline scheme was plain error.    See Valenzuela-

Quevedo, 407 F.3d at 733; see also United States v. Bringier, 405

F.3d 310, 317 n.4 (5th Cir. 2005), petition for cert. filed (July

26, 2005) (No. 05-5535).   Accordingly, Conde’s conviction and

sentence are AFFIRMED.